Citation Nr: 1703796	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for right knee chronic patellofemoral syndrome with degenerative joint disease prior to April 1, 2011.

4.  Entitlement to an initial rating in excess of 30 percent for right knee loss of extension.

5.  Entitlement to an initial rating in excess of 10 percent for right knee instability prior to April 9, 2007, and in excess of 20 percent thereafter.

6.  Entitlement to service connection for right foot disability.

7.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 
 
In April 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file. 

The right knee rating claim was certified as a claim for an increased rating for that disability.  It is apparent from the file that the Veteran's disagreement was with the reduction of his rating for right knee degenerative joint disease in a February 2013 rating decision; the Board decided the issue involving this rating reduction in a July 2014 decision and that issue is no longer on appeal.  However, the issue of an increased rating for the right knee disability was discussed in the September 2013 statement of the case (SOC), even if it was not listed as an issue.  The issue of increased disability ratings for the right knee disability was addressed by rating decisions issued in November 2007, which granted a separate rating for right knee instability, and April 2009, which granted service connection for right knee loss of extension.  The Veteran did not appeal either of those ratings.  However, the September 2013 Statement of the Case indicated that it was an adjudication of an increased rating claim for the right knee, and testimony on this issue was taken at the April 2014 Board hearing.  These actions indicated to the Veteran that an increased rating claim was on appeal to the Board; hence, the Board has jurisdiction over the issues of increased ratings for the Veteran's right knee disability.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues involving the rating of the Veteran's right knee disability and entitlement to service connection for bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show that the current right ear hearing loss disability is related to the Veteran's active military service or had its onset in the first post-service year.

2.  The Veteran reports experiencing noise exposure from a grenade blast during service, with symptoms of ringing in the ears persisting from that point until the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Sensorineural hearing loss may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, there is no evidence that shows that the Veteran had a hearing loss disability which manifested to a compensable within the first year of the Veteran's separation from service.  See, 38 C.F.R. § 3.385.  Accordingly consideration of service connection for the Veteran's hearing loss on a presumptive basis is not warranted.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 1999). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be established for a current disability on the basis of aggravation of a pre-existing disorder. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 (a), 3.304, 3.306 (2015).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b). 

Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service.  38 U.S.C.A. § 1111 (West 2014); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The presumption only attaches where there has been an induction examination in which the disability subsequently noted was not detected.  See Bagby, 1 Vet. App. at 227.  

The evidence cited below shows that a profile number of "2" for the Veteran's hearing was indicated on the entrance examination report; however he was noted to be qualified for entry in to service.  Also, the January 2015 VA examination report indicates that the audiometric findings on the Veteran's 1991 enlistment examination suggested that hearing loss existed prior to service.  However, the findings on the January 1991 enlistment examination report did not reflect any hearing loss disability under the criteria of 38 C.F.R. § 3.385.  Because the evidence does not show that the Veteran hearing met VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, he is entitled to the presumption of soundness under 38 U.S.C. § 1111 (West 2014).  Essentially, for a hearing loss disability to have pre-existed service a level of hearing impairment must meet the criteria to be considered a "disability" under 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Veteran's claim must be addressed only on the basis of direct service connection.

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  He claims that noise exposure during service caused both disabilities.  

In January 1991 entrance examination of the Veteran was conducted.  On the report of medical history the Veteran specifically indicted that he did not have a history of hearing loss or ear trouble.  On clinical evaluation the Veteran's ears and ear drums were normal with no abnormalities noted by the examining physician.  Audiological testing on entrance examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
15
15
25
LEFT
10
0
0
5
5

The pure tone thresholds, in decibels, at 6,000 Hertz were 35 in the right ear and 10 in the left ear.  An illegible notation about the Veteran's hearing based on the audiology test results is indicated along with a physical profile of "2" for the Veteran's hearing level.  However, he was qualified for enlistment.  

In November 1992 a service medical examination of the Veteran was conducted as a result of Medical Evaluation Board proceedings related to a right knee disorder.  This examination report also functions as his separation examination.  On the report of medical history the Veteran again indicated that he did not have any ear trouble or hearing loss.  On clinical evaluation the Veteran's ears and ear drums were normal with no abnormalities noted by the examining physician.  Audiological testing on entrance examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
20
LEFT
20
10
10
10
10

The pure tone thresholds, in decibels, at 6,000 Hertz were 15 in the right ear and 10 in the left ear.

In September 1993 a VA general medical Compensation and Pension examination of the Veteran was conducted.  The Veteran did not report any symptoms of hearing loss or tinnitus. The examiner noted a negative history of ear symptoms and the tympanic membranes and ear canals were negative for abnormalities on physical examination.  

In May 2012 a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having military noise exposure.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
0
20
20
LEFT
15
15
5
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was that the Veteran had conductive hearing loss in the right ear and had sensorineural hearing loss in the left ear at the frequency range of 6000 Hertz and higher.  These findings only show a current right ear hearing loss disability.  See, 38 C.F.R. § 3.385.  The examiner stated that the Veteran's current hearing loss disability was not related to service or the reported noise exposure during service.  The examiner stated that the Veteran had conductive hearing loss in the right ear which did not have the configuration associated with noise exposure.  Further, no progression of hearing loss, or significant hearing threshold shifts, was noted in the in-service hearing evaluations.  

With respect to tinnitus, the Veteran reported symptoms of right ear tinnitus which were intermittent and had begun approximately seven months earlier.  The examiner's medical opinion was that the Veteran has a diagnosis of clinical hearing loss, and his "tinnitus is at least as likely as not related to the current hearing loss, but the currently hearing loss is not due to military noise exposure.  No progression of hearing loss or significant threshold shifts are noted when reviewing hearing evaluations found in the C-File.  Further the veteran reports that the ringing began just 6 or 7 months ago, which is well after military service.  Therefore tinnitus is not related to military service."  

VA treatment records dated from 2011 to 2014 reveal that he was seen on multiple occasions for audiology evaluation and that he was prescribed hearing aids.  However, these records do not indicate actual pure tone threshold test results, nor do they indicate any evidence related to the etiology of the hearing loss for which hearing aids were being prescribed.  

At the April 2014 hearing before the Board, the Veteran testified that he was exposed to noise during service.  He also testified that he should have been prescribed hearing aids since 1994.  He also asserted that he had symptoms of ringing in his ears since service and that he reported to the VA examiner in 2012 that the symptoms had become worse in the past year, and that the examiner misreported that the symptoms had started within the past year.  

In January 2015 the most recent VA audiology Compensation and Pension examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
20
30
35
LEFT
15
10
5
15
25

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was that the Veteran had sensorineural in the right ear and normal hearing in the left ear.  See, 38 C.F.R. § 3.385.

The examiner indicated that the Veteran had a right ear hearing loss that existed prior to service but was not aggravated beyond normal progression during service.  The examiner stated that the service treatment records revealed no threshold shifts greater than normal variability, and actually showed improvement at the 6000 Hertz level.  

With respect to tinnitus the Veteran reported constant bilateral tinnitus which had onset following noise exposure of a grenade blast during basic training and had continued.  No etiology opinion was provided.  

The preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  The 2012 and 2015 VA Compensation and Pension examination reports establish that the Veteran only has a current right ear hearing loss disability under 38 C.F.R. § 3.385.  While the 2015 examination report indicates that the Veteran had a pre-existing hearing loss upon entering service, review of the 1991 entrance examination report reveals that the pure tone thresholds, at the Hertz frequencies considered by regulation, did not show the presence of a hearing loss disability upon entry to service.  See, 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the presumption of soundness attaches, and service connection on the basis of aggravation of a pre-existing disability is not warranted.  Even if a pre-existing right ear hearing loss is recognized as being present upon entry to service, the probative medical evidence of record indicates that such disability was not aggravated by service.  The 2015 VA medical opinion indicates that there were no threshold shifts showing aggravation; in fact, review of the two audiology tests conducted during service shows improvement of the Veteran's right ear hearing during service.  Finally, there is no probative medical evidence linking the Veteran's current right ear hearing loss to noise exposure during service.  The VA medical opinion in the 2012 examination report specifically indicates that the Veteran's right ear hearing loss is not related to service and provides a rationale that it is not a pattern of hearing loss associated with noise exure.  Accordingly, the preponderance of the evidence is against the claim for service connection for hearing loss; the benefit-of-the-doubt rule does not apply, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's claim for service connection for tinnitus, the Veteran reports noise exposure during service.  He reports that he had symptoms of ringing in his ears when he was exposed to the noise of a grenade blast during service and that his symptoms have persisted to the present.  The medical opinion from the 2012 VA examination indicated that the Veteran's tinnitus was not related to service because of recent onset.  The Veteran subsequently testified that the examiner misunderstood his report of symptoms; he indicated not a recent onset of tinnitus, but a recent increase in the severity of the symptoms.  The Veteran has a current diagnosis of tinnitus; he reports noise exposure and an onset of symptoms of tinnitus from service to the present.  The Veteran is competent and credible to report symptoms of tinnitus in service and since service.  Resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  




REMAND

The Veteran claims entitlement to service connection for right and left foot disabilities secondary to his service-connected disabilities.  In July 2014, the Board remanded to obtain a VA examination with medical opinions as to secondary service connection.  However, at the time of the December 2014 examination, the Veteran was only service-connected for a right knee disorder; subsequently service connection for additional musculoskeletal disabilities has been granted.  Accordingly, remand is necessary to obtain an opinion related to secondary service connection which considers all the Veteran's disabilities.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

All of the issues involving the Veteran's right knee are related to providing the proper disability rating for all distinct manifestations of the Veteran's service-connected right knee disability.  The RO last considered the ratings assigned for the service-connected right knee disability in a February 2015 supplemental statement of the case (SSOC); however, in February 2016 a VA Compensation and Pension examination of the Veteran was conducted which provided evidence related to the current level of disability of the service-connected right knee disability.  This evidence must be considered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the December 2014 orthopedic Compensation and Pension examinations of the Veteran.  If that examiner is not available, forward the case to a physician of the appropriate expertise.  The examiner should review the evidence of record and indicate and opinion as to whether it is at least as likely as not (50 percent probability or more) that  the right or left foot disabilities are caused or aggravated by any service-connected disability, alone or in combination to include the service-connected right knee, low back, and bilateral ankle disabilities.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion advanced must be provided.

If it is determined that another opinion cannot be provided without clinical examination of the Veteran, such examination should be scheduled.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  With respect to the Veteran's issues involving the disability ratings assigned for the service-connected right knee disabilities, specifically consider the additional evidence placed of record after the February 2015 SSOC, including the February 2016 Compensation and Pension examination report.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


